Appeal from so much of a resettled order as denied a motion to vacate the service of the summons and complaint on appellant, a foreign corporation, on the ground that it was not “ doing business ” here. Resettled order modified by striking therefrom everything beginning with the word “ denied ” in the second ordering paragraph and ending with the words “ the Official Referee ” and by substituting therefor the word “ granted ”. As so modified, resettled order insofar as appealed from affirmed, without costs. In our opinion, appellant was not “ doing business ” in this State (Miller v. Surf Props., 4 N Y 2d 475; Pennrich & Go. v. Juniata Hosiery Mills, 247 N. Y. 592; Hamlin v. Barrett & Go., 246 N. Y. 554). Nolan, P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ., concur. [18 Misc 2d 234.]